Citation Nr: 0531619	
Decision Date: 11/21/05    Archive Date: 11/30/05

DOCKET NO.  03-06 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD) with bullous emphysema due to 
tobacco abuse caused by service connected post-traumatic 
stress disorder (PTSD).

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for COPD 
with bullous emphysema on a direct basis.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from February 1963 to March 
1969.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  The Board remanded these 
matters in August 2004 so that additional development of the 
evidence could be conducted.  The procedural history of this 
case is set out as part of the August 2004 remand.

For the reasons outlined below, this appeal is REMANDED to 
the RO via the Appeals Management Center (AMC) in Washington, 
D.C.  Consistent with the instructions below, VA will notify 
the veteran of any further action required on his part.


REMAND

The August 2004 Board remand ordered that

2.  The RO should contact the Social 
Security Administration [SSA] and request 
copies of all medical records considered 
in connection with his SSA disability 
award.

While SSA was contacted in September 2004, and while a SSA 
Disability Determination and Transmittal form (showing that 
the veteran had been found to be disabled in October 2001 due 
to COPD) was later associated with the record, SSA did not 
supply VA with "copies of all medical records," or indicate 
that such records were unavailable.  SSA should again be 
contacted in order so that copies of all medical records 
considered in conjunction with the veteran's SSA disability 
award can be associated with the record.  

The remand also ordered that "all post service treatment 
records from the Fayetteville VA medical center, all post 
October 2000 treatment records from the Durham VA medical 
center, and all post-August 2001 treatment records from Dr. 
Everett" should be obtained.  Review of the post-remand 
record shows that medical records dated from September 2000 
to October 2001 from the Durham, North Carolina outpatient 
treatment center were associated with the record.  The record 
also shows that attempts to obtain the "Fayetteville" 
records proved unsuccessful, apparently because records were 
erroneously sought from the VA medical facility in 
Fayetteville, Virginia, rather than from the location in 
Fayetteville, North Carolina.  (See, e.g. the AMC's September 
2004 letter to the veteran.)  Accordingly, the RO should take 
the appropriate steps to obtain contemporaneous records from 
the Durham location (from November 2001) and from the 
Fayetteville, North Carolina location (all post service 
treatment records).  Also, the most recent private medical 
records obtained from Dr. Everett are dated in September 
2001.  The veteran, as part of a VA Form 21-4142, dated in 
September 2004, indicated that he had been treated by this 
physician in 2003 and 2004.  As with the above-mentioned VA 
records, the RO should also ensure that all records from Dr. 
Everett dated since January 2003 are obtained and associated 
with the claim files.  

The August 2004 remand also instructed the RO to schedule the 
veteran for VA pulmonary and psychiatric examinations.  The 
respective examiners were requested, in addition to them 
providing the sought after medical opinions, to "address the 
June 2003 opinion provided by Dr. Everett."  While the 
appellant was afforded both examinations in March 2005, 
review of the VA mental disorders examination report shows 
that the examiner did not comment on the Dr. Everett opinion.  
The Board parenthetically notes that a pertinent letter from 
Dr. Everett dated in December 2003 is also on file.  As such, 
an addendum should be sought from the VA psychologist who 
examined the veteran in March 2005 in order so that he may 
inform VA if his review of the Dr. Everett opinions alters in 
any way his previously supplied opinion.  

Accordingly, this case is REMANDED for the following 
development:

1.  The RO should obtain copies of 
complete records of treatment afforded 
the veteran at the VA medical facilities 
located in Durham, North Carolina (from 
November 2001 to the present) and in 
Fayetteville, North Carolina (all post 
service medical records).  If, after 
making reasonable efforts, the RO cannot 
locate such records, the RO must 
specifically document what attempts were 
made to locate the records, and indicate 
in writing that further attempts to 
locate or obtain any government records 
would be futile.  The RO must then:  (a)  
notify the claimant of the specific 
records that it is unable to obtain; (b)  
explain the efforts VA has made to obtain 
that evidence; and (c)  describe any 
further action it will take with respect 
to the claims.  The claimant must then be 
given an opportunity to respond.

2.  The RO should take the necessary 
steps to obtain all records associated 
with treatment provided the veteran by 
Dr. Everett from September 2001 to the 
present.  The RO must specifically 
document what attempts were made to 
locate the records, and any records 
obtained should be associated with the 
other evidence in the claim files.  If 
the RO is unable to secure these private 
records it must notify the appellant in 
writing and offer him an opportunity to 
respond or otherwise secure the records 
himself.

3.  After all pertinent evidence has been 
gathered and associated with the claim 
files, the RO should forward the claim 
folders to the VA psychologist who 
examined the veteran in March 2005.  He 
should be asked to specifically comment 
on the letters/opinions from Dr. Everett 
dated in June and December 2003.  He 
should then provide, as part of an 
addendum report to his March 2005 VA 
examination report, opinions as to the 
following questions:

(1)  Did PTSD cause the veteran to 
use tobacco products after service?

(2)  If so, was that use of tobacco 
products as a result of his service 
connected PTSD a substantial factor 
in causing any current pulmonary 
disorder, including chronic 
obstructive pulmonary disease with 
bullous emphysema?

(3)  Would any diagnosed pulmonary 
disorder not have occurred but for 
the use of tobacco products caused 
by the service-connected PTSD?  The 
psychologist's response should 
include the rationale for any and 
all opinions expressed.  

After the development requested has been 
completed, the RO should review the 
addendum report to ensure that it is in 
complete compliance with the directives 
of this REMAND.  If the addendum report 
is deficient in any manner, the RO must 
implement corrective procedures at once.  

4.  In the event that the VA psychologist 
who examined the veteran in March 2005 is 
unavailable, he should be scheduled for a 
VA psychiatric examination.  The claim 
files should be forwarded to another 
similarly credentialed VA medical 
professional who should review the 
complete record (to include all medical 
records, i.e., service medical records, 
private and VA treatment records, VA 
examination reports (including the March 
2005 VA mental disorders examination), 
and the June and December 2003 letters 
from Dr. Everett).  Following a review of 
the record, and an examination of the 
veteran, the examiner should provide 
opinions as to the following questions:

(1)  Did the veteran's service-
connected PTSD cause him to use 
tobacco products after service?

(2)  If so, was the use of tobacco 
products as a result of his service 
connected PTSD a substantial factor 
in causing any current pulmonary 
disorder, including chronic 
obstructive pulmonary disease with 
bullous emphysema?

(3)  Would any diagnosed pulmonary 
disorder not have occurred but for 
the use of tobacco products caused 
by the service-connected PTSD?  The 
examiner's response should include 
the rationale for any and all 
opinions expressed.  

After the development requested has been 
completed, the RO should review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this REMAND.  If the report 
is deficient in any manner, the RO must 
implement corrective procedures at once.  

5.  The veteran is hereby notified that 
it is his responsibility to report for 
any scheduled examination, and to 
cooperate in the development of the 
claims.  The consequences for failure to 
report for a VA examination without good 
cause may include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2005).  In the 
event that the veteran does not report 
for any examination documentation must be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It should also 
be indicated whether any notice that was 
sent was returned as undeliverable.

6.  Following completion of the 
foregoing, the RO must review the claim 
folders and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be taken.

7.  Thereafter, the RO should reconsider 
the issues on appeal in light of 
VAOPGCPREC 6-2003.  If the determination 
remains unfavorable to the veteran, he 
should be furnished a supplemental 
statement of the case (SSOC) in 
accordance with 38 U.S.C.A. § 7105 (West 
2002), which fully sets forth the 
controlling law and regulations pertinent 
to this appeal.  This document should 
further reflect detailed reasons and 
bases for the decisions reached.  

The purpose of this REMAND is to ensure due process.  The 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  No 
action is required of the appellant until he is notified.



The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 

